Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-19, 21-30 are pending and under examination.
Claims 1-15 and 20 are cancelled 
Claim Rejections - 35 USC § 103 (maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19, 21-30 stand rejected under 35 U.S.C. 103 as being unpatentable over Von Birgelen et al. US 2017/0015078 in view of Catellani et al. US 2014/0371046.
Regarding claim 16, von Birgelen discloses a device for the shaping of gable surfaces of packages with a slanted gable, comprising: 
a conveyor system (20) comprising cells (21) for receiving the packages (10), 
at least one gable folder (27B; fig, 4a) for folding a fin seam in a gable region of the packages, 
and at least two ear folders (27C) for folding ears in the gable region of the packages (par 0083), wherein both the gable folder and the ear folders are mounted movably relative to the conveyor system (movable vertically relative to the conveyor system) and the packages (10) transported by said conveyor system (20), and the at least one gable folder is mounted movably in one plane and has at least a two-dimensional mobility (folders are mounted movably in the vertical and horizontal direction; par0010-0013; fig.3).
Birgelen teaches a gable folder that can rotationally move such that there is movement in both the vertical and transport directions but fails to explicitly teach that it can move the fin seam in the gable region of the packages in the direction of transport.
However Catellani teaches an apparatus for forming and sealing gable top cartons moving along a predetermined path seen as transport path B in figure 3, which includes folding the top portion into a gable configuration and folding the fin seam 17 with folding means 23 which cooperate cyclically with each pack 3 to flatten end portion 8 onto end portion 8, and fold ear flaps 19 onto previously flattened end portion par 0050, where the fin length of the fin 17 is arranged transverse to the transport direction B and is folded in the direction of the transport direction
    PNG
    media_image1.png
    506
    638
    media_image1.png
    Greyscale
.
Therefore it would have been obvious to have modified the gable folder as taught by Birgelen, with the folder of Catellani that can move the fin seam in the gable region of the packages in a transport direction, in order to continuously fold and seal packages to save on operation time during the continuous operation of the folder and sealer.
Regarding claim 17, von Birgelen in view of Catellani substantially teaches the device according to claim 16, wherein the at least one gable folder (27B) is mounted movably in a plane formed by the direction of transport and the vertical direction of the packages (Von Birgelen figs 3-4b; par 0010-0013).
Regarding claim 18, von Birgelen in view of Catellani substantially teaches the device according to claim 16, wherein the at least two ear folders (27C) are mounted movably in a plane formed by the vertical direction and the transverse direction of the packages (Von Birgelen figs 3-4b; par 0010-0013; par 0036-0037).
Regarding claim 19, von Birgelen in view of Catellani substantially teaches the device according to claim 16, wherein the at least one gable folder (27B) is arranged between the at least two ear folders (27C; Von Birgelen fig 4a-4d).
Regarding claim 21, von Birgelen in view of Catellani substantially teaches the device according to claim 16, comprising at least two gable folders for folding a fin seam in the gable region of the packages, and at least four ear folders for folding ears in the gable region of the packages, wherein one gable folder and two ear folders form a unit for processing a package in each case (plurality of folders 26 which each have a set of gable folders one for the top and one for the bottom, and also a plurality of folders to fold a plurality of packages; Von Birgelen figure 3).
Regarding claim 22, von Birgelen in view of Catellani substantially teaches the device according to claim 21, wherein all of the gable folders are adjacent to one another and connected to one another, and in that all ear folders are adjacent to one another and connected to one another (connected along the conveyor transport path; Von Birgelen figure 3).
Regarding claim 23, von Birgelen discloses a method for the shaping gable surfaces of packages with a slanted gable, comprising:
providing packages (10) comprising gables (9) that can be slanted, folding of a fin seam in a gable region of the packages by means of a gable folder (27B; fig 4d shows folding of top fin seam), and folding at least one ear (13) in the gable region of the package by means of two ear folders (27C), wherein both the gable folder and the ear folders are moved relative to a conveyor system (20) and the packages are transported using said conveyor system (folders are mounted movably in the vertical and horizontal direction; par0010-0013; fig.3).
Birgelen teaches a method for shaping a gable using a gable folder that can rotationally move such that there is movement in both the vertical and transport directions but fails to explicitly teach that it can move the fin seam in the gable region of the packages in the direction of transport.
However Catellani teaches an apparatus for forming and sealing gable top cartons moving along a predetermined path seen as transport path B in figure 3, which includes folding the top portion into a gable configuration and folding the fin seam 17 with folding means 23 which cooperate cyclically with each pack 3 to flatten end portion 8 onto end portion 8, and fold ear flaps 19 onto previously flattened end portion par 0050, where the fin length of the fin 17 is arranged transverse to the transport direction B and is folded in the direction of the transport direction.
Therefore it would have been obvious to have modified the gable folder as taught by Birgelen, with the folder of Catellani that can move the fin seam in the gable region of the packages in a transport direction, in order to continuously fold and seal packages to save on operation time during the continuous operation of the folder and sealer.

Regarding claim 24, von Birgelen in view of Catellani substantially teaches the method according to claim 23, wherein the conveyor system comprises fixed cells (21).
Regarding claim 25, von Birgelen in view of Catellani substantially teaches the method according to claim 23, wherein the packages are moved intermittently (moved along conveyor 20; and can be moved up and down individually of other folding devices interpreted as intermittently).
Regarding claim 26, von Birgelen in view of Catellani substantially teaches the method according to claim 23, wherein the packages (10) are still during the folding of the fin seams and the folding of the ears (Von Birgelen figures 4a-4c; par 0083-0084).
Regarding claim 27, von Birgelen in view of Catellani substantially teaches the method according to claim 23, wherein the folding of the fin seams is carried out before the folding of the ears (Von Birgelen figures 4a-4c; par 0083-0084).
Regarding claim 28, von Birgelen in view of Catellani substantially teaches the method according to claim 23, wherein there is an overlap in terms of the time at which the folding of the fin seams and the folding of the ears are carried out (Von Birgelen figures 4a-4c; par 0083-0084).
Regarding claim 29, von Birgelen in view of Catellani substantially teaches the method according to claim 23, wherein the gable folder moves the fin seam in the gable region of the packages in the direction of transport of the packages (Von Birgelen figures 4a-4c; par 0083-0084).
Regarding claim 30, von Birgelen in view of Catellani substantially teaches the method according to claim 23, wherein the gable surfaces of at least two packages are shaped simultaneously (Von Birgelen figures 4a-4c; par 0083-0084).
Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. Applicant argues that there is no motivation to modify the folders of von Birgelen with the folders of Catellani and further that the combination would destroy the operation and intended purpose of Von Birgelen because one is use for folding and one is used for pre-folding so there would not be a reasonable expectation of success because Catellani does not fold a slanted gable in the direction of transport. 
However this argument is unpersuasive because first the gable folder folds as the gable are moved underneath in the transport direction and as such the fold happens in the direction of transport, further Von Birgelen teaches folding a slanted gable, and even though the folders are used for a pre-folding operation, the combination of Von Birgelen and Catellani substantially teaches folding slanted gables in the transport direction. In response to applicant's argument that the gable folder of Catellani would not be used with the folder of Von Birgelen, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Catellani teaches a folding in a transport direction as the packages moved under the folder. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the continuous folding in the direction of transport of the device of Catellani would save time during continuous folding, also it would be obvious to one having ordinary skill in the art to substitute one type of gable folder with another gable folder.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731